Citation Nr: 1233791	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before a Veterans Law Judge in his February 2009 substantive appeal, but cancelled his request in January 2011.

The Board notes that the Veteran was previously seeking entitlement to service connection for bilateral hearing loss; however, while the case was on remand, the Veteran was granted entitlement to service connection for left ear hearing loss.  This constitutes a full grant on the issue of entitlement to service connection for left ear hearing loss and only the issue of entitlement to service connection for right ear hearing loss remains before the Board.  

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration (SSA).  The action specified in the June 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The auditory thresholds in the Veteran's right ear at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater nor is it at least 26 decibels at at least three of those frequencies.  Additionally, the Veteran's speech recognition score on the Maryland CNC test in the right ear is greater than 94 percent.  

2.  The Veteran does not have a current diagnosis of an acquired psychiatric disability and there is no evidence that any acquired psychiatric disability he does have had onset in service or was caused or aggravated by his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.303, 3.304, 3.385 (2011).

2.  The criteria for entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for depression, have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Hearing Loss

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking entitlement to service connection for right ear hearing loss.  As noted above, entitlement to service connection for left ear hearing loss was granted by the Appeals Management Center in June 2012.  

The Veteran was afforded a VA audiological examination in June 2009.  At that time, puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) were 20, 15, 10, 15, and 35 decibels respectively.  The speech recognition score on the Maryland CNC test was 100 percent.  Thus, the Veteran did not meet the criteria for a "hearing loss" (as VA defines a loss of hearing) disability under 38 C.F.R. § 3.385.  

Since that time, the Veteran has not submitted any additional evidence, such records of private audiological testing, which would support his claim.  

While the Board acknowledges that the Veteran may experience symptoms of impaired hearing acuity and that auditory thresholds at some frequencies exceed 20 decibels, indicating some degree of hearing loss in the right ear, VA regulations have defined what degree of hearing impairment is required to be considered a "disability" for VA purposes and at this time, the Veteran does not meet this criteria.  Accordingly, entitlement to service connection for right ear hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Acquired Psychiatric Disability

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for depression.  Unfortunately, the Veteran has not explained how he believes his claimed disability is related to service.  A review of the Veteran's service personnel records shows that he is not a combat veteran, and he has not alleged that he suffered from a sexual assault while in the military.  

The Veteran's service treatment records are negative for any complaints of or treatment for an acquired psychiatric disability, to include depression.  The Report of Medical Examination completed at separation from service in June 1971 does not note any psychiatric disability.  On a Report of Medical History completed at the same time, the Veteran denied symptoms of an acquired psychiatric disability such as depression or excessive worry and nervous trouble of any sort, providing factual evidence against this own claim.  The Board finds the above to be highly probative evidence that the Veteran did not suffer from an acquired psychiatric disability during his active military service.  

Additionally, the Veteran's service personnel records include evaluations by his superiors which describe him as an outstanding airman who is able to "remain composed during periods of stress" and is "a very stable and mature person."  The Board finds that this provides further evidence against the Veteran's claim, as the descriptions of the Veteran's superiors and the Veteran's high degree of motivation and achievement while in service are not consistent with someone who is suffering from an acquired psychiatric disability.  

Post-service, the earliest evidence of an acquired psychiatric disability is in September 1996, twenty five years after separation from service.  A VA treatment note shows that the Veteran sought counseling for fears and anxieties about subjects that included the honesty of the government, aliens, religion, biological warfare, and other issues he read about or heard about through the media.  The Veteran denied hallucinations and ideas of reference.  He admitted to increased paranoia, but without delusional content.  At the time the note was written, the Veteran was unemployed and had recently ended a romantic relationship.  He denied suicidal or homicidal ideations.  He was given a referral to the local Vet Center and was told to check back in at the VA as needed, but there are not further medical records relating to the Veteran's mental health until September 1998, when he was admitted to a private hospital.

Records from Carson Tahoe Hospital show that the Veteran was admitted for inpatient psychiatric treatment in September 1998 with a diagnosis of psychosis, not otherwise specified.  At the time of his admission, he was suffering from paranoid delusions, as well as possible posttraumatic stress disorder (PTSD) and possible psychosis.  No details regarding the nature of the Veteran's delusions or what might have caused him to develop PTSD are provided.  There was a question of whether he had previously been diagnosed with paranoia and schizophrenia.  He was stabilized with anti-psychotic medication and discharged.  

There are not further treatment records until December 2006, when the Veteran underwent a social work intake assessment at VA.  However, he did file a claim for entitlement to service connection for PTSD in November 1998, which was denied by the RO in August 1999.  The Board notes that the Veteran never responded to requests to provide information regarding his alleged in-service stressors and his personnel records do not show any combat service, so the basis for his PTSD claim is unclear.  

In December 2006, the Veteran presented to the VA social worker with complaints of mental and emotional problems and a request for a VA identification card because his driver's license had expired.  He reported that he was homeless and living in his car with his dog.  The social worker interviewing the Veteran felt that he appeared to be delusional.  His communication was rambling with word salad and his though process was tangential and illogical.  He was also observed to be very paranoid.  He was a poor historian and it was difficult to get much information from him.  However, the interviewer concluded that he seemed content, with no evidence of depression and no evidence that he was a danger to himself.  

There are no further complaints of or treatment for an acquired psychiatric disability of record.  

Based on the above evidence, entitlement to service connection for an acquired psychiatric disability, to include depression, must be denied.  

First, the Board notes that it is unclear whether or not the Veteran has a current acquired psychiatric disability.  While in the past the Veteran has reported symptoms suggestive of some type of psychosis or thought disorder, the last time he reported these symptoms was six years ago and at that time, no psychiatric disability was diagnosed.  The last diagnosis of an acquired psychiatric disability is in 1998, almost fifteen years ago.  It is impossible to tell from the record whether the Veteran is still experiencing these symptoms or not and whether a diagnosis made so many years ago is still valid.  

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Here, the Veteran has presented only symptoms of a disability.

However, even assuming that the Veteran has a current acquired psychiatric disability, there is no evidence that it had onset in service or within one year of service or that it was caused or permanently aggravated by the Veteran's active service and significant evidence against such a findings, with clear indications in the record that this problem began decades after service.   

The Veteran's service treatment records are negative for any complaints of or treatment for an acquired psychiatric disability, and there is no evidence in the Veteran's service personnel records of any behavioral problems that might be caused by an underlying psychiatric condition.  

Post-service, there is no evidence of any psychiatric problems until 1996, twenty five years after separation from service.  The length of time between the Veteran's separation from service and the earliest evidence of any acquired psychiatric disability provides highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Significantly, the Board notes that the Veteran has never contended that he suffered from an acquired psychiatric disability in service that was simply never reported or treated.  Nor has he claimed that some traumatic event in service later caused him to develop his current symptoms, therefore providing no basis for the Board to find PTSD.  Indeed, he has offered no explanation for how he believes any current acquired psychiatric disability is related to his active military service, notwithstanding the efforts of the RO to obtain such information. 

Furthermore, to the extent his claim itself can be considered an attempt to offer an opinion concerning the etiology of any acquired psychiatric disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has an acquired psychiatric disability due to his active service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of any current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for depression, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2009.  This letter informed the Veteran of what evidence is required to substantiate his claim, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability rating and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in April 2009.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in June 2009, September 2009, and June 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The RO also attempted to obtain medical records from the Social Security Administration (SSA), but those records have been destroyed.  A formal finding of unavailability was placed of record.  The Veteran submitted private treatment records from Carson Tahoe Hospital.  

The appellant was afforded a VA audiological examination in June 2009.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered whether the Veteran should have been afforded a VA psychiatric examination.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's acquired psychiatric disability is related to his military service is his own unsupported lay statements, with significant factual evidence in this record that indicates a problem that began many years after service.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for depression, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


